Title: To Thomas Jefferson from Horatio Gates, 9 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 9th. October 1780.

As we are much Distress’d for Carriages to Transport Provisions and Stores for this Army; I must beg Leave to request, Your Excellency, will prevail upon the Executive of Virginia to Order a Brigade of Ten Waggons from each of the Neighbouring Counties of this State from Mecklinbourg <Hallifax, Pittsylvania, & Henry> North Westward to Transport Stores, and provisions  <from Taylors Ferry to Hillsborough>; which Service, they shall Bona Fide be employ’d in, and not impress’d, or taken for any Other Use; when they have been One Month upon the Communication, they shall be Discharged. And I trust Your Excellency, and the Executive, will take proper Measures to have them Finally relieved by Others, so that a Succession may regularly take place to assist in Waggoning the Supplies so much Wanted for the Southern Army; I wrote to Your Excellency Yesterday, and inclosed You a Number of Letters, and papers, relative to the State of Public Affairs this way. I wish to hear you have received that Dispatch, as well as all those I have at Times Sent Your Excellency for more than a Month Past.
I am Sir &c

HG

